Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Office Action


Reason for Allowance 

1. 	 The following claims 1 -20 have been considered as Allowable. 
2.	 Terminal Disclaimer submitted on 03/08/2021 have been acknowledged and approval reviewed by the Examiner and therefore withdraws the Double Patent rejection on the current Office Action. 

3. 	The following is an examiner’s statement of reasons for allowance:

As per claim 1,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record : “A communication system for transmitting data bidirectionally across a single fiber strand, comprising: a fiber strand; a first signal injector at one end of said fiber strand; and a second signal injector at the other end of said fiber strand; wherein data signals at a first Dense Wave Division Multiplexing (DWDM) wavelength are injected by said first signal injector at said one end of said fiber strand, wherein data signals at a second DWDM wavelength are injected by said second signal injector at said other end of said fiber strand, wherein said first and second wavelengths differ, and wherein said data signals are in C-band wavelengths and under at least one SFP+ protocol, whereby the data signals injected at said first end and the data signals injected at said second end simultaneously traverse said fiber strand, and whereby said fiber strand is bidirectional.”
As per claim 8, The following  underline  limitation  within the claim  are not  taught by  the prior art on record :  “A fiber strand comprising: a first port at one end thereof, said first port configured to receive first data signals at a first Dense Wave Division Multiplexing (DWDM) wavelength; and a second port at the other end thereof, said second port configured to receive second DWDM data signals therein at a second wavelength, wherein said first and said second wavelengths differ, and wherein said data signals are in C-band wavelengths and under at least one SFP+ protocol, whereby data signals injected at said first end and the data signals injected at said second end simultaneously traverse said bidirectional fiber strand, and whereby said fiber stand is bidirectional.”

As per claim 14,  The following  underline  limitation  within the claim  are not  taught by  the prior art on record :  “A method for transmitting signals across a common fiber strand bidirectionally, comprising: injecting, at one end of a fiber strand, a first data signal at a first Dense Wave Division Multiplexing (DWDM) wavelength; and injecting, at the other end of said fiber strand at substantially the same time as said injecting at said one end, a second data signal at a second DWDM wavelength, wherein said first and second DWDM wavelengths differ, and wherein said data signals are in C-band wavelengths and under at least one SFP+ protocol, whereby the first and second data signals simultaneously traverse said bidirectional fiber strand, and whereby said fiber strand is bidirectional.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637